DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published. Specifically, the Cross-Reference to Related Applications and/or paragraphs [0001] of the disclosure requires correction. Furthermore, any reference to attorney docket numbers appearing therein should be removed.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the wireless sensor device" in line 21, but there was no previous recitation of a wireless sensor device.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 also recites “quality of electrode skin contact is assessed” in line 23, but there was no previous recitation of an electrode or any electrode skin contact. 
Claim 2 recites coupling “a wireless sensor device to a user via at least one electrode to measure the ECG signal of the user”. Since claim 1 is indefinite for the reasons above, it is also indefinite whether claim 2 is referring to a different wireless sensor device from claim 1, or the same wireless sensor device of claim 1 (claim 1, lines 21 and 25). Claim 2 recites coupling the wireless sensor device to a user via an electrode, but lacks reciting skin contact with the electrode, so it is further unclear whether claim 2 refers to the same wireless sensor device of claim 1 or not. 
Claim 3 recites “at least one MEMS sensor” in line 2, but it is indefinite whether this is the same MEMS sensor that is first recited in line 24 of claim 1, or if this is a different MEMS sensor (such as a different MEMS sensor of the wireless sensor device of claim 2, wherein it is indefinite whether this is a different wireless sensor device from claim 1 or not, as stated above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,076,810. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites a system and operation of said system, which anticipates the claimed methods of instant claims 1-3, which rely on the patented claim 1 for executing the instant method claims, directed to using a combination of low pass filters to process aspects of an ECG signal to assess the ECG signal quality, by determining a Kurtosis calculation to determine source of noise and quality of the ECG signal (instant claim 1, anticipated by this feature recited in patented claim 1), wherein the ECG signal is measured by a wireless sensor device coupled to the user (instant claim 2, anticipated by this feature recited in patented claim 1), and using a MEMS sensor to determine user activity level (instant claim 3, anticipated by this feature recited in patented claim 1). Instant claims 4-7 are further anticipated by patented claims 2-5, respectively, for reciting near-identical claim language except that the instant claims are methods of generating appropriate alerts to the user, which rely on the patented system claims for performing said claimed methods of alerting the user that the quality of the ECG signal is low due to improper skin contact and/or motion artifacts, according to comparison of sensor thresholds against the Kurtosis calculation. 
Please note p. 6 of the Notice of Allowance mailed on 01/21/2021, of Application No. 13/604,287, now U.S. Patent No. 11,076,810, which advised Applicant that if any claim presented in a continuation of divisional application is anticipated by, or includes all the limitations of, a claim that is allowable of said application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of that application. In this case, the instant claims in divisional application 17/364,167 are anticipated by the patented claims of that parent application, now U.S. Patent No. 11,076,810.

Allowable Subject Matter
Claims 1-7 are allowable over the prior art for the same reasons as the parent application, 13/604,287. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of approximating an expected value using a plurality of one pole, low pass Infinite Impulse Response filters to determine a Kurtosis calculation of an ECG signal, wherein the approximation comprises determining a mean of the ECG signal using a first low pass filter, removing said determined mean, then approximating a second moment using a second low pass filter, then squaring the second moment after approximating a second moment using a second low pass filter to output a denominator value, then approximating a fourth moment using a third low pass filter after removing the mean from the ECG signal to output a numerator value, and determining the Kurtosis calculation by dividing said numerator value by said denominator value; determining a source of noise based on determining whether the Kurtosis calculation satisfies a first threshold to continuously assess a quality of the ECG signal, determining quality of electrode skin contact according to a second threshold, and determining the extent of user activity against a third threshold; and thereby generating appropriate alerts about the quality of the ECG signal  and source of the noise, in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792